O’NIELL, J.
This appeal is from a judgment condemning the defendant to pay the license required for carrying on the business of a loan and investment company.
[1] The defendant is an ordinary homestead or building and loan association; and the only question presented is whether it is included in the classification of “loan and investment companies,” in section 10 of Act No. 171 of 1898, which provides;
“That each and every company, association, corporation or firm conducting the business of a debenture redemption company, or loan and investment companies, whether -domiciled in or out of this state, but authorized to do business herein, shall be subject to an annual licensé based upon the gross receipts as follows,” etc.
The defendant is a mutual benefit or cooperative association, incorporated under the provisions of Act No. 120 of 1902, and loans money only to its members or stockholders on their notes secured by vendor’s liens on real estate and by pledge of its capital stock. Homestead or building and loan associations are highly favored by the laws of this state and were expressly recognized as “promoting public utility and advantage” by one of the first statutes on the subject of homestead associations. Act No. 161 of 1888. At the time of the adoption of the license law of 1898, homestead associations or building and loan associations had been operating in this state for ten years, and their method of doing business was generally known and recognized. During the two years preceding the adoption of the license law of 1898, several debenture redemption companies were organized in the city of New Orleans and were doing business throughout the state.
In several suits prosecuted by the Attorney General against these debenture redemption *679companies, judgments were rendered in 1899, pronouncing their business illegal and revoking their charters as unauthorized under the laws of this state. See State v. Louisiana Debenture Co., 61 La. Ann. 1795, 26 South. 592; State v. Columbia Debenture Co., 51 La. Ann. 1818, 26 South. 1036; State v. United Debenture Co., 51 La. Ann. 1819, 26 South. 1036; State v. People’s Debenture Co., 51 La. Ann. 1822, 26 South. 1037; and State v. New Orleans Debenture Redemption Co., 51 La. Ann. 1827, 26 South. 586.
[2, 3] From the history of these corporations we conclude that, although homestead or building and loan associations, in a sense, do a loan and, investment business, they were not included in the class of debenture redemption companies. While building and loan associations were favored by every statute enacted on the subject, the debenture companies were regarded so unfavorably that they were outlawed only a year after the adoption of the statute of 1898, imposing a heavy license upon them. The Legislature has put building and loan associations under the supervision of the examiner of state banks, and their property is exempt from taxation by a recent amendment of the Constitution. Our conclusion is that the Legislature did not intend to impose a license tax upon building and loan associations or homestead associations, under the designation of debenture redemption or loan and investment companies.
The learned counsel for the tax collector contends, in the alternative, that, if the defendant is not liable for the license tax imposed upon debenture redemption or loan and investment companies, it is liable for the license tax imposed by section 14 of Act No. 171 of 1898, as amended by Act No. 62 of 1906, upon every business not otherwise provided for. The business of building and loan or homestead associations, however, had been so often dealt with by the General Assembly and was so well known to that body, that it is reasonable to assume, and we do assume, that they would have been specially provided for in the license law if the Legislature had intended to impose a license tax upon them. The court should not impose a license tax upon a business for which the Legislature has indicated its intention not to exact a license tax. State ex rel. Tax Collector v. Bank of Mansfield, 43 La. Ann. 1029, 20 South. 201, and authorities there cited.
The judgment appealed from is reversed, and plaintiff’s suit is dismissed.